On November 13, 2003, the defendant was sentenced to a term of Five (5) years commitment on each count to the Montana Department of Corrections, with Two (2) years on each count being suspended. All sentences are to run concurrently, for placement into an appropriate correctional facility or program under the same conditions as set forth in the December 11, 2001 Judgment, for the violations of the conditions of a suspended sentence for the offense of Criminal Distribution of Dangerous Drugs (4 Counts), a Felony.
On April 1,2004, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was not present, but was represented by Mark McLaverty. The state was not represented.
Mark McLaverty informed the Division that he had not been in contact with the defendant.
*33DATED this 30th day of April, 2004.
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be continued until June 2004.
Done in open Court this 1st day of April, 2004.
Chairperson, Hon. Marc G. Buyske, Member, Hon. John W. Whelan and Alt. Member, Hon. Gregory R. Todd.